Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2019

                                      No. 04-19-00125-CV

                              EX PARTE A.X.L. JR., A CHILD,

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019FLK00214D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                         ORDER
       Neither the clerk’s nor reporter’s records have been filed in this appeal.
       On March 6, 2019, Appellant filed a notice of appeal complaining of the trial court’s
February 12, 2019 order. On March 8, 2019, Appellant filed an Affidavit of Indigency which
provides some information about Appellant’s financial circumstances. The affidavit also states
that Appellant is “unable to pay the fees for my attorney” but does not affirmatively state
Appellant is unable to afford payment of court costs.
        We ORDER Appellant Lyzette Holman to file in this court a Statement of Inability to
Afford Payment of Court Costs within TEN DAYS of the date of this order. See TEX. R. APP.
P. 20.1(c); TEX. R. CIV. P. 145(b), (e). A copy of the statement is attached.
        We respectfully advise the Webb County District Clerk and court reporter that, to require
Appellant to pay costs notwithstanding a properly filed statement, the movant must file a motion
that complies with Rule 145(f). See TEX. R. CIV. P. 145(f)(1) (district clerk); id. R. 145(f)(3)
(court reporter). A notice of late record does not meet Rule 145(f)’s requirements.
       All other appellate deadlines are SUSPENDED pending further order of this court.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court